OPINION OF THE COURT
Per Curiam.
*78Respondent was admitted to the practice of law by this Court on September 12, 1977. By order entered August 24, 2005, respondent was suspended by the Supreme Judicial Court for Suffolk County, Massachusetts, for a period of one year, effective April 6, 2005, the date on which a temporary suspension had been imposed, for misconduct that included neglecting client matters and failing to refund unearned legal fees.
This Court, upon receipt of a certified copy of the order of suspension entered in Massachusetts, directed respondent, by order entered December 13, 2005, to show cause why reciprocal discipline should not be imposed pursuant to 22 NYCRR 1022.22. Respondent filed no papers in response to this Court’s order to show cause and did not appear before this Court on the return date thereof.
Pursuant to 22 NYCRR 1022.22, an attorney disciplined in another jurisdiction may be disciplined by this Court for the underlying misconduct unless we find that the procedure in the foreign jurisdiction deprived the attorney of due process of law, that there was insufficient proof that the attorney committed the misconduct or that the imposition of discipline would be unjust. Respondent failed to raise in response to this Court’s order to show cause any factor that would preclude the imposition of reciprocal discipline, and we conclude that he should be suspended for a period of one year and until further order of the Court.
Scudder, J.P., Gorski, Green, Pine and Hayes, JJ., concur.
Order of suspension entered.